
	
		II
		109th CONGRESS
		2d Session
		S. 3791
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mrs. Hutchison (for
			 herself, Ms. Collins, and
			 Ms. Snowe) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To require the provision of information to parents and
		  adults concerning bacterial meningitis and the availability of a vaccination
		  with respect to such disease.
	
	
		1.Short titleThis Act may be cited as the
			 Meningitis Immunization Awareness
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Approximately
			 3,000 cases of meningococcal disease occur each year in the United States.
			 Symptoms are easily mistaken for the flu. Because it is one of the few
			 illnesses that can kill an otherwise healthy person within 24 hours of the
			 first appearance of symptoms, there is a significant impact on communities with
			 bacterial meningitis cases or outbreaks.
			(2)Teens are at
			 particular risk for meningococcal disease. Almost 25 percent adolescents
			 develop bacterial meningitis will die and another 20 percent will lose arms or
			 legs, suffer brain damage, or become deaf.
			(3)A new one-shot
			 vaccination that offers protection against most forms of bacterial meningitis
			 may prevent up to 83 percent of cases in the United States.
			(4)Crowded
			 conditions, such as those existing at sleep away camps or college dormitories,
			 increase the risk of contracting meningococcal disease. Members of the Armed
			 Forces are routinely vaccinated against bacterial meningitis. The Centers for
			 Disease Control and Prevention, the American Academy of Family Physicians, the
			 American Academy of Pediatrics, the American Medical Association, and the
			 Society for Adolescent Medicine recommend vaccinations for teens and for
			 college students before they return to school.
			(5)As of July 2006,
			 approximately 30 States have laws requiring that information about
			 meningococcal disease and the availability of an effective vaccine be provided
			 to students and parents of students at the time a student enrolls in college. A
			 few States also require camps, middle schools, or high schools to provide
			 parental notification of the availability of a vaccine against bacterial
			 meningitis.
			3.Provision of
			 information
			(a)Development of
			 informationThe Secretary of Health and Human Services, in
			 consultation with the Director of the Centers for Disease Control and
			 Prevention, shall develop and make available to entities described in
			 subsection (b) information concerning bacterial meningitis and the availability
			 and effectiveness of vaccinations for individuals 2 years of age or older with
			 respect to such disease.
			(b)EntitiesAn
			 entity is described in this subsection if the entity—
				(1)is—
					(A)a child care
			 center or provider that is licensed or certified under an appropriate State
			 law;
					(B)an elementary or
			 secondary school (as such terms are defined in the Elementary and Secondary
			 School Act of 1965 (20 U.S.C. 6301 et seq.);
					(C)a college or
			 university;
					(D)a boarding school
			 or summer camp;
					(E)a prison or other
			 detention facility; or
					(F)any other entity
			 that provides for the housing of individuals in a dorm-like setting; or
					(2)any other entity
			 determined appropriate by the Secretary of Health and Human Services.
				
